Determination unanimously confirmed without costs, counterclaim for enforcement granted and petition dismissed. Memorandum: There is substantial evidence in the record to support respondents’ determination that petitioner engaged in an improper employer practice (see, Civil Service Law § 209-a [1] [d]) when it unilaterally transferred the responsibility for guarding certain prisoners from employees of the Sheriffs Department, represented by the Deputy Sheriffs Benevolent Association, to employees of the Correction Department, represented by the Civil Service Employees Association (see, Matter of Levitt v Board of Collective Bargaining, 79 NY2d 120; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 182). (Article 78 Proceeding Transferred by Order of Supreme Court, Onondaga County, Hayes, J.) Present — Callahan, J. P., Green, Balio, Fallon and Davis, JJ.